UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Airman First Class FRANKLYN J. FRIAS
                                   United States Air Force

                                              ACM S32219

                                               3 June 2015

         Sentence adjudged 28 January 2014 by SPCM convened at Altus Air Force
         Base, Oklahoma. Military Judge: Todd E. McDowell (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 4 months, and
         reduction to E-1.

         Appellate Counsel for the Appellant: Captain Johnathan D. Legg.

         Appellate Counsel for the United States: Captain Richard J. Schrider and
         Gerald R. Bruce, Esquire.

                                                  Before

                               HECKER, SARAGOSA, and TELLER
                                   Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.




 SARAGOSA, Judge:

       A special court-martial, composed of a military judge alone, convicted the
appellant, contrary to his pleas, of conspiracy to commit an offense under the UCMJ,
three specifications of dereliction of duty, three specifications of making a false official
statement, and obstruction of justice, in violation of Articles 81, 92, 107, and 134, UCMJ,
10 U.S.C. §§ 881, 892, 907, 934. The military judge sentenced the appellant to a
bad-conduct discharge, confinement for 4 months, and reduction to E-1. The convening
authority approved the sentence as adjudged.
        On appeal, the appellant argues (1) the military judge’s exception of the “on divers
occasions” language in several specifications and failure to specify a specific occasion as
part of the findings renders this court unable to perform a factual sufficiency review due
to ambiguity in the verdict, (2) the findings are legally and factually insufficient, (3) the
military judge erred in taking judicial notice of an Air Force Regulation, (4) one of the
dereliction specifications is void for vagueness, (5) his sentence was inappropriately
severe and disparate to the sentences of other Airmen involved, and (6) the court should
set aside the findings as the convening authority’s action failed to approve the findings.1

                                                     Background

      While visiting a local Walmart, the appellant met GB, an employee, and got her
phone number. Several days later he invited her and her friends to hang out. GB
informed the appellant that she was 16 years old and that her friends were about the same
age. The appellant picked up the three girls and brought them on base where they
stopped at the base Shoppette to purchase alcohol. The appellant went into the store and
purchased at least one bottle of vodka, as requested by the girls.

        Ultimately, the appellant, the three girls, and two of the appellant’s male friends,
Airman First Class (A1C) MP and A1C JD, drove to an off-base party. Two of the girls,
VG and MM, drank alcohol at the party, including beer and mixed drinks. At least one of
the girls remembers drinking the vodka that the appellant had purchased for them. After
the party, the appellant took GB home and took her two friends back to base and into the
dormitory complex. MM was discovered by security police on an exterior stairwell,
unaccompanied and intoxicated. She was worried about her cousin VG. The appellant
approached and assisted the security police by directing them to the dormitory room of
another Airman. Ultimately, VG was located inside that dormitory room, disheveled and
getting dressed. For this course of events, the appellant was convicted of three
specifications of dereliction of duty for providing alcohol to a minor, bringing minors
into the dormitory area, and failing to escort his guests in the dormitory area.

       During the investigation, the appellant provided two signed sworn statements on
an Air Force Information Management Tool (IMT) 1168 in which he stated: (1) VG and
MM told him they were 18 years old, (2) VG and MM were never inside a dormitory, and
(3) he did not provide alcohol to anyone under the age of 21. He further told security
police that he met VG and MM for the first time at Walmart and neither the girls nor
A1C MP went to the party with him that night. For this, the appellant was convicted of
three specifications of making a false official statement.

           Furthermore, the appellant entered into an agreement with A1C MP to lie about

1
    The appellant asserted this final error pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).


                                                             2                                              ACM S32219
A1C MP being with him and the underage girls the night of the party. Later, A1C MP
acted on this agreement and provided that false statement to investigators. For this
misconduct, the appellant was convicted of conspiracy and obstruction of justice.

               Exception of the Phrase “on divers occasions” in Findings

       The military judge entered a finding of guilty to the conspiracy and obstruction of
justice charges but excepted the words “on divers occasions” from both specifications.
No further special findings or clarifications were made. The appellant argues the finding
should be set aside. We disagree.

        When the phrase “on divers occasions” is removed from a specification, the effect
is “that the accused has been found guilty of misconduct on a single occasion and not
guilty of the remaining occasions.” United States v. Augspurger, 61 M.J. 189, 190
(C.A.A.F. 2005). “If there is no indication on the record which of the alleged incidents
forms that basis of the conviction, then the findings of guilty are ambiguous and [this
court] cannot perform a factual sufficiency review.” United States v. Wilson,
67 M.J. 423, 428 (C.A.A.F. 2009) (citing United States v. Walters, 58 M.J. 391, 396–97
(C.A.A.F. 2003)). Without a clear statement on the record by the military judge or
substituted language that would identify what conduct served as the basis for the findings,
any factual sufficiency review creates the possibility that the court would affirm a finding
of guilt based on an incident of which the appellant had been acquitted by the factfinder
at trial. Id. Likewise, the reviewing court may not independently conclude which
occasion was the basis for the conviction and then perform a factual sufficiency review
on that conclusion. Augspurger, 61 M.J. at 192–93.

        In limited circumstances, however, “a Court of Criminal Appeals may review the
record to determine if there is only a single possible incident that meets all the details of
the specification for which the appellant was convicted.” Wilson, 67 M.J. at 429
(clarifying the holding in United States v. Scheurer, 62 M.J. 100, 111–12
(C.A.A.F. 2005)). A complete review of the record in this case leaves us firmly
convinced that while the government charged both the conspiracy and the obstruction of
justice offenses as occurring on divers occasions, the evidence revealed only a single
possible incident that meets all the details found in each specification.

       The specification of the conspiracy charge alleged the appellant:

              Did, at or near Altus Air Force Base, Oklahoma, on divers
              occasions between on or about 7 September 2013 and on or
              about 17 January 2014, conspire with Airman First Class
              [MP] to commit an offense under the Uniform Code of
              Military Justice, to wit: obstruction of justice, and in order to
              effect the object of the conspiracy [the appellant] and Airman


                                              3                                    ACM S32219
              First Class [MP] did provide false statements to investigators.

       The obstruction of justice charge alleged the appellant:

              Did, at or near Altus Air Force Base, Oklahoma, on divers
              occasions between on or about 7 September 2013 and on or
              about 17 January 2014, wrongfully endeavor to impede an
              investigation by encouraging Airman First Class [MP], whom
              [the appellant] had reason to believe would be called upon to
              provide evidence as a witness, to provide false statements to
              investigators in the case of [the appellant] against whom [the
              appellant] had reason to believe there would be criminal
              proceedings pending; that the acts were done with the intent
              to impede the due administration of justice; and that under the
              circumstances, the conduct of the [the appellant] was
              prejudicial to good order and discipline.

        The evidence in the record of trial in this case falls within the limited area covered
by the decision in Scheurer. The evidence of the agreement alleged in the conspiracy
specification as well as the encouragement to provide false statements to the investigators
contained within the obstruction of justice specification comes solely from the testimony
of A1C MP. Despite the government’s use of “divers occasions” in the specifications,
the evidence unequivocally reveals only a single possible incident that meets all the
details for each specification.

       A1C MP was clear in his testimony that there was only a single meeting between
him, the appellant, and A1C JD in which there were discussions about “getting [their]
facts and stories straight.” This occurred a week or two after the off-base party and
dormitory incident. It was in this one conversation that the three entered into the
agreement alleged in the conspiracy specification. Likewise, it was in this same singular
conversation that the appellant encouraged A1C MP to provide the false statements to the
investigators. While A1C MP testified about a conversation the three individuals had the
morning after the off-base party and dormitory incident, A1C MP was unequivocal when
he testified that this conversation did not include discussions “about what [he was]
supposed to say if [he was] ever interviewed about that night.”

      Accordingly, we find no ambiguity in the military judge’s findings and we
conduct our factual sufficiency review on those facts.

                               Legal and Factual Sufficiency

      We review issues of factual and legal sufficiency de novo. Article 66(c), UCMJ,
10 U.S.C. § 866(c); United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002). The


                                              4                                     ACM S32219
test for factual sufficiency is “whether, after weighing the evidence in the record of trial
and making allowances for not having personally observed the witnesses, [we are]
convinced of the appellant’s guilt beyond a reasonable doubt.” United States v. Turner,
25 M.J. 324, 325 (C.M.A. 1987). “The test for legal sufficiency of the evidence is
whether, considering the evidence in the light most favorable to the prosecution, a
reasonable factfinder could have found all the essential elements beyond a reasonable
doubt.” United States v. Humpherys, 57 M.J. 83, 94 (C.A.A.F. 2002) (quoting Turner,
25 M.J. at 324) (internal quotation marks omitted). “[I]n resolving questions of legal
sufficiency, we are bound to draw every reasonable inference from the evidence of record
in favor of the prosecution.” United States v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001).

       Viewing the evidence in the light most favorable to the government, we are
convinced a rational factfinder could find beyond a reasonable doubt the appellant was
guilty of all charges and specifications. Upon our own review of the evidence in the
record of trial, we are personally convinced of the appellant’s guilt beyond a reasonable
doubt.

                               Judicial Notice and Vagueness

        The appellant asserts that the military judge erred in taking judicial notice of
Air Force Instruction (AFI) 1-1, Air Force Standards (7 August 2012), based on its
purported lack of relevance. He asks us to set aside the finding of guilt for the
specification alleging a dereliction of duty for providing alcohol to a minor. The basis for
this assertion of error is that the specification is void for vagueness as applied in this case.
As these two arguments are intertwined, we will take them up together.

       The appellant was charged under Article 92(3), UCMJ, with dereliction of duty for
providing alcohol to minors:

              In that [the appellant] who knew of his duties at or near Altus
              Air Force Base, Oklahoma, . . . was derelict in the
              performance of those duties in that he willfully failed to
              refrain from providing alcoholic beverages to minors under
              the age of 21, as it was his duty to do.

“Article 92(3), UCMJ, requires proof of certain military duties.” United States v. Hayes,
71 M.J. 112 (C.A.A.F. 2012). The Manual for Courts-Martial, United States (MCM),
Part IV, ¶ 16.c.(3)(a) (2012 ed.), states that the duty “may be imposed by treaty, statute,
regulation, lawful order, standard operating procedure, or custom of the service.” To
withstand a challenge on vagueness grounds, a regulation must provide sufficient notice
so that a servicemember can reasonably understand that his conduct is proscribed.
United States v. Moore, 58 M.J. 466, 469 (C.A.A.F. 2003); see also United States v.
Vaughan, 58 M.J. 29, 31 (C.A.A.F. 2003) (“Due process requires ‘fair notice’ that an act


                                               5                                      ACM S32219
is forbidden and subject to criminal sanction.”) (quoting United States v. Bivins, 49 M.J.
328, 330 (C.A.A.F. 1998)). Sources of fair notice include state law and military
regulations. United States v. Pope, 63 M.J. 68, 73 (C.A.A.F. 2003).

       A review of the record reveals the government introduced, via a request for
judicial notice and over defense objection, evidence of the following instructions and
statutes:

         1. AFI 1-1, ¶ 2.7,2 which states, in part:

                  Air Force policy is to prevent alcohol abuse and alcoholism
                  among its personnel and their dependents . . . . You are
                  responsible for exercising good judgment in the use of
                  alcohol. State and foreign country drinking age laws,
                  including those in a deployed environment, must be obeyed
                  both on and off-duty. Your use of alcohol must not adversely
                  affect your duty performance or your conduct on or off duty
                  ....

         2. AFI 34-219, Alcoholic Beverage Program, ¶ 1.3.3 (17 October 2007,
         incorporating change 1 (7 February 2008)), which states: “Adults may not
         provide alcoholic beverages to minors except in accordance with applicable
         state laws.” This AFI specifies that failure to comply with Paragraph 1.3.3
         is a violation of Article 92, UCMJ.

         3. Section 537 of Title 37 of the Oklahoma Statutes prohibits any person
         from “knowingly sell[ing], deliver[ing], or furnish[ing] alcoholic beverages
         to any person under twenty-one (21) years of age.”

      The military judge took judicial notice of these materials pursuant to Mil. R. Evid.
201A, finding them relevant to the issue of whether the appellant had a duty to refrain
from providing alcohol to minors.

       The appellant concedes that the provisions of Article 92(3), UCMJ, are facially
constitutional. The heart of his argument is that the instructions were too vague to
provide him with fair notice as to what specific types of conduct would be prohibited.
The appellant contends the duty set forth in AFI 1-1 and relied upon by the government is
unconstitutionally vague. He also argues the military judge’s decision to take judicial
notice of this AFI was error because, in his view, the AFI refers to a military member’s
2
  In its introductory paragraph, Air Force Instruction (AFI) 1-1, Air Force Standards (7 August 2012), specifies that
it is directive in nature and that failure to adhere to its standards can form the basis for adverse action under the
UCMJ, including a dereliction of duty under Article 92, UCMJ, 10 U.S.C. § 892.



                                                          6                                              ACM S32219
personal consumption of alcohol, and thus was not relevant to the specification in this
case.

        “We will review a military judge’s decision to take judicial notice for an abuse of
discretion.” United States v. Lutes, 72 M.J. 530, 532 (A.F. Ct. Crim. App. 2013). As this
evidence was directly relevant to the issue of whether or not a duty existed to refrain from
providing a minor with alcohol, there was no error by the military judge in taking judicial
notice of the above regulations and statutes. Moreover, even if there may be some
argument that, by itself, AFI 1-1 was not clear enough as to what drinking laws must be
obeyed and whether this provision of the AFI extended to providing minors with alcohol,
this would merely impact the weight the military judge chose to give such evidence,
rather than its admissibility. In such case, there would still be no error. Finally, even if it
was error to take judicial notice of AFI 1-1, given the clarity and specificity provided in
AFI 34-219 and OKLA. STAT. ANN. tit. 37 § 537, we find any such potential error to be
harmless beyond a reasonable doubt.

       We review de novo whether a regulation is facially vague or over-broad.
See United States v. Caporale, 73 M.J. 501, 504 (A.F. Ct. Crim. App. 2013) (citing
United States v. Hughey, 46 M.J. 152, 154 (C.A.A.F. 1997)). Here, the evidence as a
whole establishes clear guidelines that an adult may not provide a minor with an
alcoholic beverage. The instructions are not vague, clearly define the prohibited conduct,
and provided the appellant with fair notice of such prohibited conduct. As such, the void
for vagueness argument fails and no relief is warranted.

                                Sentence Severity/Disparity

       This court reviews sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the
sentence or such part or amount of the sentence, as [we find] correct in law and fact and
determine[], on the basis of the entire record, should be approved.” Article 66(c), UCMJ.
“We assess sentence appropriateness by considering the particular appellant, the nature
and seriousness of the offenses, the appellant’s record of service, and all matters
contained in the record of trial.” United States v. Anderson, 67 M.J. 703, 705
(A.F. Ct. Crim. App. 2009) (citing United States v. Snelling, 14 M.J. 267, 268
(C.M.A. 1982)). Although we are accorded great discretion in determining whether a
particular sentence is appropriate, we are not authorized to engage in exercises of
clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).

       In exercising sentence appropriateness review, “[t]he Courts of Criminal Appeals
are required to engage in sentence comparison only ‘in those rare instances in which
sentence appropriateness can be fairly determined only by reference to disparate
sentences adjudged in closely related cases.’” United States v. Sothen, 54 M.J. 294, 296
(C.A.A.F. 2001) (quoting United States v. Ballard, 20 M.J. 282, 283 (C.M.A. 1985)). An


                                               7                                     ACM S32219
appellant bears the burden of demonstrating that any cited cases are “closely related” to
the appellant’s case and the sentences are “highly disparate.” United States v. Lacy,
50 M.J. 286, 288 (C.A.A.F. 1999). Closely related cases include those which pertain to
“coactors involved in a common crime, servicemembers involved in a common or
parallel scheme, or some other direct nexus between the servicemembers whose
sentences are sought to be compared.” Id. If the appellant meets his or her burden to
demonstrate closely related cases involve highly disparate sentences, the government
“must show that there is a rational basis for the disparity.” Id.

       After review of the appellant’s case and the information provided regarding the
sentences of others involved in the events of 7 September 2013, we find the facts of the
appellant’s conduct and the facts surrounding the conduct of the other Airmen render the
cases related, but not “closely related.” We further find that even if they were considered
by this court to be “closely related” and their sentences “highly disparate,” there are
many good and cogent reasons in the record of trial to explain the disparity. See Sothen,
54 M.J. 294.

       Here, the appellant was the principal actor for all events of the night in question:
(1) the appellant initiated the contact with the first minor female; (2) he requested the
minor female to bring her friends; (3) he drove to pick up the minor females and drove
them on base; (4) he purchased the alcohol for their consumption; (5) he drove the minor
females to the off-base party; (6) it was the appellant who provided the access to the
alcohol and furnished the bottle of vodka for the girls; (7) the appellant drove two of the
three minor females back to the base after they requested to go home; (8) he escorted the
two minor females into the dormitory; (9) knowing the two minor females were
intoxicated, the appellant left them unescorted in the dormitory; (10) the offenses for
which the other Airmen were convicted were substantially less serious than the
appellant’s convictions.

      For all of these reasons, we find the sentence is not inappropriately severe and no
remedial action is warranted.

                                          Action

       The appellant in this case asks us to consider the legal effect on findings that flow
from a convening authority’s action affirming the sentence as adjudged without
mentioning the findings. See Article 60(c)(2), (c)(3), UCMJ, 10 USC § 860(c)(2), (c)(3);
Rule for Courts-Martial 1107(c). The appellant argues that the clear and unambiguous
language of the convening authority’s action which omits reference to approving the
findings runs afoul of our superior court’s ruling in United States v. Wilson, 65 M.J. 141,
and must be set aside. We disagree.




                                             8                                    ACM S32219
       In United States v. Diaz, 40 M.J. 335, 337 (C.M.A. 1994), our superior court held
that “in the absence of contrary evidence, a convening authority who does not expressly
address findings in the action impliedly acts in reliance on the statutorily required
recommendation of the [staff judge advocate], . . . and thus effectively purports to
approve implicitly the findings as reported to the convening authority by the [staff judge
advocate].” The facts of Wilson are distinguishable as the action in that case failed to
render a statement that the dishonorable discharge was approved.

       We find the action of the convening authority in this case implicitly approved the
findings as reported by the staff judge advocate’s recommendation.

                                         Conclusion

       The approved findings and the sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and
the sentence are

                                     AFFIRMED.




             FOR THE COURT



             LEAH M. CALAHAN
             Deputy Clerk of the Court




                                              9                                  ACM S32219